Citation Nr: 0633914	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for remedial arthroplasty 
of a left fifth toe deformity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 2001 to 
October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  Ther veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen. K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to an initial 
compensable evaluation for resiudals of a left elbow injury 
with nondisplaced fracture of the distal humerus.  However, 
the veteran submitted a statement in October 2005 indicating 
that he would like to withdraw his appeal on that issue. See 
38 C.F.R. § 20.204 (2006). Accordingly, the issue of 
entitlement to a higher initial evaluation for resiudals of a 
left elbow injury with nondisplaced fracture of the distal 
humerus no longer remains in appellate status and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in January 2004 in connection with his claim 
for service connection.  The examiner diagnosed the veteran 
with status post fracture of the left fifth toe with surgical 
repair and residual pain.  However, he did not address the 
etiology of that disorder.  In this regard, the Board 
observes that the veteran's July 2001 enlistment examination 
found him to have abnormal feet.  More specifically, it was 
noted that the veteran had previously fractured his left fith 
toe.  As such, the veteran had a preexisting disorder noted 
on his enlistment examination, and the presumption of 
soundness does not apply.  

The veteran's service medical records show that he later 
sought treatment in July 2003 at which time he was diagnosed 
with a trauma induced vertical left fith hammertoe.  He 
underwent an operation in August 2003, and he was found to be 
healing from the arthroplasty in September 2003.  
Nevertheless, the evidence of record does not include a 
medical opinion addressing whether the veteran's preexisting 
right foot disorder was aggravated during his period of 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature 
and etiology of any left fifth toe disorder that may be 
present.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal and the case is already being remanded 
for further development, the RO should provide the veteran 
with a proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left fifth toe disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records, and 
to comment as to whether the veteran's 
preexisting left fifth toe disorder 
worsened in severity during service.  If 
so, he should indicate whether the 
increase in severity was consistent with 
the natural progression of the disease 
or whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


